BILL OF SALE

 

 

This BILL OF SALE (this “Bill of Sale”) is made as of April 30, 2020, from RAW
PHARMA, LLC, a Utah limited liability company (“Seller”), to Rocky Mountain
Productions, Inc., a Nevada corporation (“Purchaser”). All capitalized terms
herein shall have the same meaning as prescribed to them in the Purchase
Agreement (defined below).

 

RECITALS:

 

A.Seller and Purchaser entered into an Asset Purchase Agreement dated as of
April 30, 2020 (the “Purchase Agreement”).

 

B.Pursuant to the Purchase Agreement, Seller has agreed to sell and convey the
Acquired Assets (as defined in the Asset Purchase Agreement) to Purchaser as of
the date hereof.

 

C.This Bill of Sale is executed and delivered pursuant to the Purchase
Agreement.

 

In consideration of the premises and agreements contained herein and in the
Purchase Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller and Owners hereby act
and agree as follows:

 

1.       Conveyance of Assets. Seller hereby sells, conveys, transfers, assigns
and delivers to Purchaser and its successors and assigns the Acquired Assets and
all rights, titles and interests therein with all appurtenances thereto, TO HAVE
AND TO HOLD, unto Purchaser, its successors and assigns forever.

 

 

2.       Additional Rights and Obligations of Seller and Owners. Seller hereby
agrees and acknowledges that additional rights and obligations of Seller are
expressly provided for in the Purchase Agreement, and that the execution and
delivery of this Bill of Sale shall not expand, impair or diminish any of the
rights or obligations of any of the parties to the Purchase Agreement, as set
forth therein. Seller acknowledges and agrees that the representations,
warranties, covenants, agreements and indemnities contained in the Purchase
Agreement shall not be superseded hereby but shall remain in full force and
effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof,
the terms of the Purchase Agreement shall govern.

 

3.       Counterparts. This Bill of Sale may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

“Exhibit B” 

4.       Descriptive Headings. The descriptive headings of this Bill of Sale are
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any provisions hereof.

 

  

 

 





 

5.       Governing Law; Attorneys’ Fees. This Bill of Sale shall be governed by,
construed, interpreted and applied in accordance with the laws of the State of
Texas, without giving effect to any conflict of laws rules that would refer the
matter to the laws of another jurisdiction.

 

6.       Successors and Assigns. This Bill of Sale, and all the terms and
provisions hereof, shall inure to the benefit of, and be binding upon, the
assigns, successors, heirs, executors and administrators of the parties to the
Purchase Agreement.

 

7.       Reformation; Severability. In case any provision hereof shall be
invalid, illegal or unenforceable, such provision shall be reformed to best
effectuate the intent of the parties to the Purchase Agreement and permit
enforcement thereof, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. If
such provision is not capable of reformation, it shall be severed from this Bill
of Sale and the enforceability of the remaining provisions shall not in any way
be affected or impaired thereby.

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

SELLER: RAW PHARMA, LLC

 

 



 

By: /s/ Jesse McMullin

Jesse McMullin - Member

 

 

 

PURCHASER: Rocky Mountain Productions, Inc.

 

 

 

By: /s/ Charles Smith

Charles Smith - C.E.O.

 

 2 

 



 

“Exhibit B”

 



 3 

 

 

